                       . IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

   UNITED STATES OF AMERICA                            )
                                                       )
   v.                                                  )       Case No. 3:14-cr-132.;00l
                                                       )
                                                       )       JUDGE JORDAN
   VIRGIL KEATON                                       )

                              AGREED ORDER OF REVOCATION

          A Petition for Revocation of Supervised Release has been filed against the defendant,

   Virgil Keaton, and the defendant admits that he has violated his supervised release. An

   agreement has been reached between the parties, recommending that Mr. Keaton's supervised

   release should be revoked, and that he shoµld receive a sentence of six (6) months of

   imprisonment with twelve (12) months supervised release to follow.

          Mr. Weston agrees to waive his right to a hearing pursuant to Rule 32 of the Rules of

   Criminal Procedure, waive his right to allocute at arevocation hearing; and asks that the

   agreement of the defendant and the government pursuant to Rule 11 of the Federal Rules of

   Criminal P.rocedure be found to be a proper sentence.

          This Court has considered the Chapter Seven poHcy statements in the United States

   Sentendng Guidelines. The defendant's criminal history category is III. The advisory gui.deline

   range is 8-14 months.for Grade B violations, and 5-11 months for Grade C violations, which the

   Court has carefully considered. There is a statutory maximum of twenty (24) months

   imprisonment, whichthe Court has also considered. The Court has also considered the factors

   listed in 18 U.S.C. §3553(a).

          Based on the foregoing, the Court finds that the recommended sentence is sufficient, but




Case 3:14-cr-00132-RLJ-HBG Document 55 Filed 12/07/20 Page 1 of 6 PageID #: 218
   not greater than necessary, to accomplish the purposes set forth in 18 U.S.C. §3553(a) while

   taking into consideration all of those factors and the Chapter Seven policy statements.

          IT IS HEREBY ORDERED, therefore, that the defendant's supervised release is revoked.

   The defendant is hereby sentenced to a term of imprisonment of six (6) months as designated by

   the Bureau of Prisons, to be followed by twelve (12) months supervised release. While on

   supervised release, you shall comply with the following mandatory conditions of supervision

   adopted by this Court in Local Rule 83.10:

          (1)     The defendant must not commit another federal, state, or local crime.

          (2)     The defendant must not unlawfully possess a controlled substance.

          (3)     The defendant must refrain from unlawful use of a controlled substance.

          (4)     The defendant must cooperate in the collection of DNA as directed by the

                  probation officer.

   To promote respect for the law, prevent recidivism, and aid in adequate supervision, the

   defendant shall also comply with the following standard conditions of supervision adopted by

   this Court in Local Rule 83 .10:

          (1)     The defendant must report to the probation office in the federal judicial district
                  where the defendant is authorized to reside within 72 homs of release from
                  imprisonment or of the time you were sentenced, unless the probation officer
                  instrncts the defendant to report to a different probation office or within a ·
                  different time frame. Justification: This condition is an adminfa·trative
                  requirement ofsupervision.

           (2)    After initially reporting to the probation office, the defendant will receive
                  instructions from the Court or the probation officer about how and when the
                  defendant must report to the probation officer, and the defendant must report to
                  the probation officer as instructed. Justification: This condUion is an
                  administrative requirement ofsupervision.



                                                    2




Case 3:14-cr-00132-RLJ-HBG Document 55 Filed 12/07/20 Page 2 of 6 PageID #: 219
         (3)   The defendant must not knowingly leave the federal judicial district where the
               defendant is authorized to reside without first getting permission from the Court
               or the probation officer. Justification: This condition is an administrative
               reqzdrement of supervision.

         (4)   The defendant must answer truthfully the questions asked by the defendant's
               probation officer. Justification: This condition is an administrntive requirement
               of supervision.

         (5)   The defendant must live in a place approved by the probation officer. If the ·
               defendant plans to change where the defendant lives or anything about the
               defendant's living arrangements (such as the people the defendant lives with), the
               defendant must notify the probation officer at least 10 days before the change. If
               notifying the probation officer in advance is not possible due to unanticipated
               circumstances, the defendant must notify the probation officer within 72 hours of
               becoming aware of a change or expected change. Justification: This condition
               will assist the probation officer in monitoring the defendant for protection of the
               CO 111111 U11 ify.


         (6)   The defendant must allow the probation officer to visit the defendant at any time
               at the defendant's home or elsewhere, and the defendant must permit the
               probation officer to take any items prohibited by the conditions of the defendant's
               supervision that the probation officer observes in plain view. Justification: This
               condWon will assist the probation officer in monitoring the defendant for
               protection of the community.

         (7)   The defendant must work full time (at least 30 hours per week) at a lawful type of
               employment, unless the probation officer excuses the defendant from doing so. If
               the defendant does not have full-time employment, the defendant must tiy to find
               full-time employment, unless the probation officer excuses the defendant from
               doing so. If the defendant plans to change where the defendant works or anything
               about the defendant's work (such as the defendant's position or job
               responsibilities), the defendant must notify the probation officer at least 10 days
               before the change. If notifying the probation officer at least 10 days in advance is
               not possible due to unanticipated circumstances, the defendant must notify the
               probation officer within 72 hours of becoming aware of a change or expected
               change. Justification: This condition will reduce the risk of recidivism and
               provide for defendant rehabilitation.

         (8)   The defendant must not communicate or interact with someone the defendant
               knows is engaged in criminal activity. If the defendant knows someone has been
               convicted of a felony, the defendant must not knowingly communicate or interact
               with that person without first getting the permission of the probation officer.


                                                 3




Case 3:14-cr-00132-RLJ-HBG Document 55 Filed 12/07/20 Page 3 of 6 PageID #: 220
                 Justification: This condition is aimed at reducing the risk of recidivism and
                 providing for public safety.

         (9)     If the defendant is arrested or questioned by a law enforcement officer, the
                 defendant must notify the probation officer within 72 hours. Justification: This
                 condition will assist the probation officer in monitoring the defendant for
                 protection of the community.

         (10)    The defendant must not own, possess, or have access to a firearm, ammunition,
                 destructive device, or dangerous weapon (i.e., anything that was designed, or was
                 modified for, the specific purpose of causing bodily injury or death to another
                 person such as nunchakus or tasers). Justification: Tlds condition will provide
                 for public and officer sqfety.

         ( 11)   The defendant must not act or make any agreement with a law enforcement
                 agency to act as a confidential human source or informant without first getting the
                 permission of the Court. Justification: This condition is aimed al reducing the
                 risk of recidivism and providing.for public sqfety.

         (12)    If the probation officer determines that the defendant poses a risk to another
                 person (including an organization), the probation officer may require the
                 defendant to notify the person about the risk and the defendant must comply with
                 that instruction. The probation officer may contact the person and confirm that
                 the defendant has notified the person about the risk. Justification: This
                 condition is aimed at reducing the risk ofrecidivism and providing for public
                 safety.

         (13)    The defendant must follow the instructions of the probation officer related to the
                 conditions of supervision. Justification: This condUion is an administrative
                 requirement ofsupervision.

   The following special conditions will also apply:

          (1)    You must participate in a program of testing and/or treatment for drug and/or
                 alcohol abuse, as directed by the probation officer, until such time as you are
                 released from the program by the probation officer.

         (2)     You must participate in a program of mental health evaluation and treatment, as
                 directed by the probation officer, until such time as you are released from the
                 program by the probation officer. You must waive all rights to confidentiality
                 regarding mental health treatment in order to allow release of information to the
                 supervising United States Probation Officer and to authorize open



                                                   4



Case 3:14-cr-00132-RLJ-HBG Document 55 Filed 12/07/20 Page 4 of 6 PageID #: 221
                 communication between the probation officer and the mental health treatment
                 provider.

          (3)    You must submit your person, property, house, residence, vehicle, papers,
                 [computers (as defined in 18 U.S .C. § 1030(e)(l)], or other electronic
                 communications or data storage devices or media,], to a search conducted by a
                 United States Probation Officer or designee. Failure to submit to a search may be
                 grounds for revocation of release. You must warn any other occupants that the
                 premises may be subject to searches pursuant to this condition. An officer may
                 conduct a search pursuant to this condition only v,rhen reasonable suspicion exists
                 that you have violated a condition of your supervision and that the areas to be
                 searched contain evidence of this violation. Any search must be conducted at a
                 reasonable time and in a reasonable manner.

          It is recommended that Virgil Keaton be designated to the closest suitable facility to

   Knoxville, Tennessee.

                                                ENTER this the   T fk     day of
                                                 1 7 £ ~ ~ 8 ~ 2020




                                                United States District Judge




                                                    5



Case 3:14-cr-00132-RLJ-HBG Document 55 Filed 12/07/20 Page 5 of 6 PageID #: 222
   APPROVED FOR ENTRY:




   Jonaihan Moffatt      .1
   Atto,tney for Defendan '
         \


                                    __• /,>,·I· ,_1· I/\
        \/. ~ 1· -\ + -:i•. lJ.,_.1'-
     . .~if                 , (,~fL•_,_,___"     --'-v,...__
                                                     r
   Virgil Keaton
   Defendant




                                                               6




Case 3:14-cr-00132-RLJ-HBG Document 55 Filed 12/07/20 Page 6 of 6 PageID #: 223
